DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Turkey on September 30, 2020. It is noted, however, that applicant has not filed a certified copy of the Turkish application as required by 37 CFR 1.55. 
 In order for the USPTO to retrieve an electronic priority document through WIPO DAS, Applicant must file an Application Data Sheet ADS including the access code with a PTO/SB/38 Request to Retrieve Electronic Priority Application providing the Application No., filing date and access code. 
 In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.  Applicant is advised that certified documents as specified in 37 CFR 1.4(f) are not permitted to be filed via EFS-WEB.  (See also 37 CFR 1.6(d)(2)).  

Claim Rejection - 35 USC § 112
The claim is rejected under 35 U.S.C. § 112 (a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The multiple elements (identified below) located on the bottom surface in Figure 1.2 cannot be fully understood. Because these areas are shown only in a single view, the multiple elements shown may be interpreted in multiple ways. These multiple elements may be surface ornamentation, or apertures where the depth and exact configuration are not disclosed. Therefore, the multiple elements are considered indefinite and nonenabling. Applicant’s attention is directed to the image below.       


The circular elements (identified below) located on the front surface in Figure 1.3 cannot be fully understood. Because these areas are shown only in a single view, the circular elements shown may be interpreted in multiple ways. These circular elements may be surface ornamentation, or apertures where the depth and exact configuration are not disclosed. Therefore, the circular elements are considered indefinite and nonenabling. Applicant’s attention is directed to the image below.        


The multiple elements (identified below) located on the front surface in Figures 1.3 and 1.8 cannot be fully understood. Although the multiple elements are shown in more than one view, they may be interpreted in multiple ways due to the poor quality of the drawing disclosure. Specifically, due to the poor line quality in the exploded view (Fig. 1.8), it is not possible to determine the exact depth, shape, or appearance of the multiple elements with the drawings provided. Without a corroborating view to describe depth for all the surfaces and the location of edges, the complete appearance cannot be derived without guesswork. Put differently, the corresponding views of Figures 1.3 and 1.8 do not clearly identify if the multiple elements are apertures, protrusions, or lines of demarcation.  Consequently, these multiple elements may be surface ornamentation, or apertures where the depth and exact configuration are not disclosed. Therefore, the multiple elements are considered indefinite and nonenabling. Applicant’s attention is directed to the images below.          


The multiple elements (identified below) located on the back surface in Figures 1.6 and 1.9 cannot be fully understood. Although the multiple elements are shown in more than one view, they may be interpreted in multiple ways due to the poor quality of the drawing disclosure. Specifically, due to the poor line quality in the exploded view (Fig. 1.9), it is not possible to determine the exact depth, shape, or appearance of the multiple elements with the drawings provided. Without a corroborating view to describe depth for all the surfaces and the location of edges, the complete appearance cannot be derived without guesswork. Put differently, the corresponding views of Figures 1.6 and 1.9 do not clearly identify if the multiple elements are apertures, protrusions, or lines of demarcation.  Consequently, these multiple elements may be surface ornamentation, or apertures where the depth and exact configuration are not disclosed. Therefore, the multiple elements are considered indefinite and nonenabling. Applicant’s attention is directed to the images below.          

           In view of the above, the claim is considered indefinite and nonenabling.
 	When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 (a) (6).
Any amended replacement drawing sheets should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action. 
To ensure compliance with 37 CFR 1.1026 and Section 405 of the Administrative Instructions, and for ease of comparison with the International Registration, the numbering of the drawing figures should not be changed even if one or more figures are canceled.
Conclusion 
To the extent the appearance of the article can be determined, the prior art cited does not render the claimed design obvious. However, a final determination of patentability will be made upon resolution of the above rejection.
The claimed design is rejected under 35 U.S.C. § 112 (a) and (b), as set forth above.
Applicant is reminded that any reply to this Refusal/Rejection must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMZI ALMATRAHI whose telephone number is (571)272-8049.  The examiner can normally be reached on Monday - Friday 9 - 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at: Ramzi.Almatrahi@USPTO.GOV to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated above. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.



When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only) https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Drawings)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions


/Ramzi Almatrahi/
Design Patent Examiner
Art Unit 2917